TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00668-CV


Howard Coursey d/b/a C&H Custom Construction, Appellant

v.

Rodman Construction Company, Inc. d/b/a Rodman Excavations, Inc., Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 07-659-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief was due in this Court on March 6, 2009 and is overdue.  If an
appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless
the appellant reasonably explains the failure and appellee is not significantly injured by that failure. 
See Tex. R. App. P. 38.8(a)(1).  On March 26, 2009, we sent notice to appellant that his brief was
overdue and that the appeal may be dismissed if appellant did not submit a proper motion to this
Court on or before April 6, 2009.  To date, no brief or motion for extension of time has been filed. 
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   May 28, 2009